Motion to modify decision of this court, rendered November 26, 1962, granted to the extent of amending its second paragraph to read as follows (17 A D 2d 985): “ Order reversed on the law and motion denied, on condition that, within thirty days after entry of the order hereon, the defendants shall file and serve a written stipulation consenting: (a) to increase the verdict to $2,000, to be apportioned as follóos: $1,500 for the female plaintiff, and $500 for the male plaintiff; and (b) to the entry of judgment accordingly in favor of the plaintiffs against the defendants, with costs of the appeal to plaintiffs. In the event that defendants fail to file and serve such stipulation, the order is affirmed, with costs to plaintiffs.” Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.